Citation Nr: 1211335	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic disorder (PTSD).

2.  Entitlement to service connection for body rash.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a neck (cervical spine) disorder.

6.  Entitlement to service connection for migraine headaches.

7.  Whether new and material evidence has been received to reopen service connection for a back (lumbar spine) disorder (claimed as back pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1986 to February 1987, from July 1987 to July 1995, and from December 2003 to 
March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for PTSD, body rash, insomnia, and a left shoulder disorder, and denied reopening previously denied claims for service connection for a lumbar spine disorder, a cervical spine disorder, and migraine headaches.  

Although the RO declined to reopen service connection for a lumbar spine disorder in the November 2008 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.
The Board also finds that, subsequent to the January 1996 final RO decision, service department records reflecting an in-service cervical spine injury and headaches were associated with the claims file.  Such records had not been associated with the claims file when the RO first decided the Veteran's claim in January 1996.  As these official service department records are relevant to the Veteran's claims for service connection for a cervical spine disorder and migraine headaches, VA must reconsider the Veteran's original claims for service connection for a cervical spine disorder and migraine headaches, and they are considered pending as of January 1996.  See 38 U.S.C.A. § 3.156(c)(1) (2011).  The Board has characterized the claims accordingly.

The issues of service connection for PTSD, body rash, migraine headaches, and a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a cervical spine injury in service.

2.  Symptoms of a cervical spine disorder were not chronic in service.

3.  Symptoms of a cervical spine disorder have not been continuous since service separation.

4.  The Veteran does not have a current diagnosed cervical spine disability.

5.  Symptoms of insomnia were not chronic in service.

6.  Symptoms of insomnia have not been continuous since service separation.

7.  The Veteran's current insomnia is not related to active service.

8.  A final January 1996 RO decision denied service connection for a lumbar spine disorder, finding no evidence of a back disorder in service, no current lumbar spine disability, and no relationship between the claimed current back pain and service. 

9.  An unappealed May 1997 RO decision denied reopening of service connection for a lumbar spine disorder, finding that the additional evidence since the 
January 1996 prior final decision was not new and material.

10.  The evidence associated with the claims file subsequent to the May 1997 RO decision regarding the claim for service connection for a lumbar spine disorder is cumulative, or does not relate to an unestablished fact necessary to substantiate the claim to raise a reasonable possibility of substantiating the claim; the additional evidence does not tend to show that the Veteran sustained an in-service injury or disease, or has a current lumbar spine disability, or that currently contended symptom of back pain is related to active service, either by nexus opinion or by continuity of symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for insomnia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The May 1997 RO decision that denied reopening of service connection for a lumbar spine disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2011).

4.  New and material has been not been received to reopen service connection for a lumbar spine disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely August and November 2007 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed cervical spine disorder or insomnia.  However, the Board finds that a VA examination are not necessary in order to decide the matters.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.  

In this case, because there is competent medical evidence that demonstrates that the Veteran does not have a current cervical spine disability, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion.  Also, because the weight of the evidence demonstrates that the Veteran did not show in-service insomnia symptoms or an in-service event involving trouble sleeping, there is no duty to provide a VA medical examination because there is ot in-service injury or disease to which current sleep disorder, if diagnosed, could be related.  The service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of insomnia.  The Board also finds that the weight of the lay and medical evidence demonstrates no continuity of insomnia symptoms since service separation.  For these reasons, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for these disorders; therefore, further assistance in the form of VA examination or opinion is not necessary to decide these claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims because either there is already competent medical evidence of no current disability or there is no in-service injury or disease or event to which a current disability could be related.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Regarding the claim to reopen service connection for a lumbar spine disorder, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims to reopen service connection for a lumbar spine disorder.  An 
August 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letters also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.

In October 2008, the Salt Lake City RO confirmed that the Veteran's service records from the period of service from December 2003 to March 2005 were not available.  The Board notes that to date no service treatment records from that period of service have been associated with the claims folder, apart from service treatment records dated from September 2004 to January 2005 and the 
February 2005 service separation medical assessment.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of the claim, to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The RO has not arranged for a VA medical examination for a lumbar spine disorder, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  Accordingly, the Board will address the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood, 1 Vet. App. at 193.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Cervical Spine Disorder

The Veteran contends that he has a cervical spine disorder that began during active service.  During the current claim, the Veteran asserted that he injured his neck during service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a cervical spine injury in service, but that cervical spine disorder symptoms were not chronic in service.  A July 1988 service treatment record shows that the Veteran reported neck pain.  The service examiner reported that the Veteran was involved in a motor vehicle accident (MVA).  The service examiner diagnosed cervical strain; the Veteran was prescribed medication and was placed on temporary restricted duty.  

The Veteran's service treatment records indicate that the Veteran's cervical spine injury in July 1988 resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a cervical spine injury.  The evidence in this case includes a July 1988 cervical spine x-ray examination that reflected no abnormality of the cervical spine.  The February 2005 service separation medical assessment does not indicate any cervical spine abnormality, or diagnosis of a cervical spine disorder.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a cervical spine disorder have not been continuous since service separation in March 2005.  As indicated, at the February 2005 service separation medical assessment, the Veteran did not report any current cervical spine disorder symptoms, and was not diagnosed with a cervical spine disability.  Following service separation in March 2005, the evidence of record shows no diagnosis or treatment for a cervical spine disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a cervical spine disorder in service or continuous cervical spine disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).    

While the Veteran is competent to state that he had cervical spine symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic cervical spine disorder symptoms in service and continuous cervical spine disorder symptoms since service, made in the context of the July 2007 claim for service connection (disability compensation) for a cervical spine disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  The recent statements of chronic cervical spine disorder symptoms in service and continuous post-service cervical spine disorder symptoms are inconsistent with the Veteran's own contemporaneous history at the February 2005 service separation medical assessment.

The Veteran's recent statements of chronic cervical spine disorder symptoms in service and continuous post-service cervical spine disorder symptoms are also inconsistent with the Veteran's own histories and the findings reflected in VA treatment records.  VA treatment records dated from April 2005 to November 2008 do not reflect that the Veteran was diagnosed with a cervical spine disability or reflect any report of chronic cervical spine disorder symptoms in service or continuous cervical spine disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention the cervical spine injury in service, or give a history of chronic cervical spine disorder symptoms in service, or continuous cervical spine disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a cervical spine disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service are more probative than the more ambivalent and inconsistent statements regarding a cervical spine disorder made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board further finds that the Veteran does not have a current diagnosed cervical spine disability.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of a cervical spine disability.  In an April 2005 VA treatment record, the VA examiner reported a normal neck and spine.  In a 
September 2006 VA treatment record, the VA examiner reported a normal neck and spine.  In a September 2007 VA treatment record, the VA examiner reported normal range of motion of the musculoskeletal system.  

The Veteran has reported current intermittent neck pain; however, the report of such pain does not equate to a diagnosis of current cervical spine disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a cervical spine disorder, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence demonstrates that the Veteran sustained a cervical spine injury in service, did not experience chronic symptoms of a cervical spine disorder during service, has not experienced continuous cervical spine disorder symptomatology since service, and does not currently have a diagnosed cervical spine disability.  For these reasons, service connection for a cervical spine disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a cervical spine disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Insomnia

The Veteran contends that he has insomnia that began during active service.  During the current claim, the Veteran asserted that he had trouble sleeping during service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience any in-service injury or disease, including that insomnia symptoms were not chronic in service.  The Board notes that the Veteran's service treatment records contain no evidence of symptoms of insomnia.  The February 2005 service separation medical assessment does not indicate any complaints, symptoms, or diagnosis of insomnia.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of insomnia have not been continuous since service separation in March 2005.  As indicated, at the February 2005 service separation medical assessment, the Veteran did not report any current insomnia symptoms, and was not diagnosed with any sleep disorder.  Following service separation in March 2005, the evidence of record shows no diagnosis or treatment for insomnia until September 2007.  The absence of post-service findings, diagnosis, or treatment for over two years after service is one factor that tends to weigh against a finding of either insomnia in service or continuous insomnia symptoms after service separation.  See Buchanan at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).    

While the Veteran is competent to state that he had symptoms of insomnia at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic insomnia symptoms in service and continuous insomnia symptoms since service, made in the context of the July 2007 claim for service connection (disability compensation) for insomnia, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  The recent statements of chronic insomnia symptoms in service and continuous post-service insomnia symptoms are inconsistent with the Veteran's own contemporaneous history at the February 2005 service separation medical assessment.

The Veteran's recent statements of chronic symptoms of insomnia in service and continuous post-service symptoms of insomnia are also inconsistent with the Veteran's own histories and the findings in VA treatment records.  VA treatment records dated from April 2005 to August 2007 do not reflect that the Veteran was diagnosed with insomnia or reflect any report of chronic insomnia symptoms in service or continuous insomnia symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of chronic insomnia symptoms in service, or continuous insomnia symptoms since service.  See Cartright, at 25; Pond.  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of symptomatology of insomnia made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service until September 2007 are more probative than the more ambivalent and inconsistent statements regarding insomnia made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

For these reasons, the Board finds that that the lay and medical evidence that is of record weighs against the claim for service connection for insomnia, and outweighs the Veteran's more recent contentions regarding continuous post-service insomnia symptoms; therefore, there is no credible evidence of continuous symptoms of insomnia since service.  

Further, there is no medical opinion that relates the current insomnia to service, and no factual basis for such an opinion, because there was no chronic symptoms in service and no continuous symptoms since service separation that could either serve as a nexus to service or as a factual basis for a medical nexus opinion.  Any such purported opinion of nexus to service would be speculative.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for insomnia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

New and Material Evidence - Service Connection for Lumbar Spine Disorder

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a final January 1996 decision, the RO denied the Veteran's claim for service connection for a lumbar spine disorder (claimed as back pains), finding no evidence of a back disorder in service and no relationship between the claimed current back pain and service.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103.  Because service treatment records were subsequently received in April 1997, the RO adjudicated whether new and material evidence had been received to reopen the claim.  See 38 C.F.R. § 20.1105 (2011).

A May 1997 RO decision denied reopening of service connection for a lumbar spine disorder, finding that the additional evidence since the January 1996 prior final decision was not new and material.  The Veteran was properly notified of the 
May 1997 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, for evidence to be new and material, it would have to tend to show that the Veteran had a lumbar spine disorder (other than just complaints of back pain) that was related to service.  

The evidence of record at the time of the May 1997 RO decision included statements from the Veteran and post-service VA medical records which cover a period through 1997.  Service treatment records were negative for complaints, diagnosis, or treatment for a lumbar spine disorder.  A September 1995 VA general examination report reflected no spine abnormalities.  

In July 2007, the Veteran filed a claim to reopen service connection for "back pain."  In support of the application to reopen service connection for a lumbar spine disorder (claimed as back pain), the Veteran did not submit any private treatment records reflecting treatment for a lumbar spine disorder, current diagnosis of disability, or nexus of current disability to service.  The February 2005 service separation medical assessment was negative for any lumbar spine disorder or lumbar spine disorder symptoms.  VA treatment records dated from April 2005 to 
November 2008 did not reflect any complaints, symptoms, diagnosis, or treatment for a lumbar spine disorder.  In a December 2008 statement, the Veteran wrote that he never physically injured his back, but that his back injury was a result of riding around in an armored vehicle on uneven dirt roads in Iraq while wearing protective armor and carrying weapons.  In the February 2012 Appellant's Brief, the Veteran's representative wrote that the lumbar spine disorder originated in service.

The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The February 2005 service separation medical assessment and VA treatment records from April 2005 to November 2008 are new, but do not provide evidence of in-service back injury or disease, current diagnosis of back disability, or evidence tending to relate the current back symptoms to service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); see Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim).  The Veteran and his representative have also contended that the Veteran's lumbar spine disorder is related to riding in an armored vehicle in service.  The statements made by the Veteran and his representative concerning causation are duplicative of statements made earlier by the Veteran, merely reasserting a previously rejected theory of relationship to service, but not providing any new and material evidence of in-service injury or disease.  Because the statement is simply a theory of nexus to service, but makes no factual assertion of in-service injury, chronic symptoms, or continuous symptoms that would have any tendency to relate the current back symptoms to service, the Veteran's lay assertions of medical causation cannot serve as a predicate to reopen the claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, none of the evidence received since the May 1997 RO decision constitutes competent evidence tending to show that the Veteran sustained an in-service injury or disease, or has a current lumbar spine disability, or that currently contended symptom of back pain is related to active service, either by nexus opinion or by continuity of symptomatology.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder (claimed as back pain).  Accordingly, the evidence received since the most recent final denial of reopening of the claim in May 1997 is not new and material, and reopening of the claim for service connection for a lumbar spine disorder is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for insomnia is denied.

New and material evidence not having been received, the appeal to reopen service connection for a lumbar spine disorder is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for PTSD, body rash, migraine headaches, and a left shoulder disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality.  VAOPGCPREC 12-99.
Upon preliminary review, the Board finds that further development is necessary before a decision on the merits may be made on the issue of service connection for PTSD.  The RO determined that the Veteran did not provide enough information about his claimed stressors to attempt any verification.  However, VA has revised the regulations regarding stressor verification.  Under the revised PTSD regulation, if a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

In this case, the Veteran was diagnosed with PTSD in November 2008.  He received the Iraq Campaign Medal and Global War on Terrorism Service Medal and served in an imminent danger area in Iraq.  The record also contains statements from the Veteran describing several claimed stressors including being fired upon while on patrol and rocket and mortar attacks.  A VA treatment entry dated in 
November 2008 reflects a diagnosis of PTSD, but was not related by the examiner to any specific stressor or stressors.  

Under 38 C.F.R. § 3.304(f)(3), the Board finds that verification is not required regarding some of the Veteran's reported stressors, specifically, hostile enemy actions of small arms fire and incoming mortar attacks.  Additionally, the Board notes the Veteran's military occupation specialty (MOS) as a general equipment repairman, his driver and mechanic badge, and his serving in an imminent danger area in Iraq, which suggest proximity to hostile enemy military activity.  

Based on the information above, the Board finds that a VA examination is required to determine whether the Veteran's current PTSD is related to any of the reported in-service stressful events during active service in Iraq.  The VA examiner should specifically address whether any diagnosis of PTSD is due to fear of hostile military activity, whether the claimed stressors are adequate to support a diagnosis of PTSD, and whether the claimed stressor led to the Veteran's PTSD.

In this case, the claims file does not include a medical opinion addressing whether the Veteran's current body rash, migraine headaches, or left shoulder disorder are related to service.  In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

With respect to a current disability, the evidence shows that the Veteran has been diagnosed with left shoulder impingement syndrome.  The Veteran has also been diagnosed with a maculopapular rash on his body in intermittent places and migraine headaches.  

Concerning the question of in-service disease or injury for a left shoulder disorder, service treatment records reflect the Veteran reported multiple left shoulder problems in service.  In a September 2004 service treatment record, the Veteran reported left shoulder pain.  The service examiner diagnosed rule out impingement syndrome.  In an October 2004 service treatment record, the Veteran reported left shoulder pain.  The service examiner diagnosed left shoulder bursitis.  In a 
January 2005 service treatment record, the Veteran reported left shoulder pain.  The service examiner diagnosed left shoulder impingement.  In the February 2005 service separation medical assessment, the Veteran reported that he injured his shoulder.  The service separation examiner diagnosed left shoulder bursitis.  

Concerning the question of in-service disease or injury for body rash, service treatment records reflect the Veteran reported skin problems in service.  In an October 1990 service treatment record, the Veteran reported a rash on the inside of his legs.  The service examiner diagnosed tinea cruris.  In a May 1994 service treatment record, the Veteran reported a rash on the inside of his legs.  The service examiner diagnosed tinea cruris.

Concerning the question of in-service disease or injury for migraine headaches, service treatment records reflect the Veteran reported headaches in service.  December 1987, May 1991, and July 1991 service treatment records reflect treatment for headaches.  A September 1995 VA general examination report reflected chronic migraine headaches since 1989.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed left shoulder disability, migraine headaches, and body rash and his military service, in particular the reported left shoulder injuries, headaches, and body rashes in service and multiple instances of post-service left shoulder, migraine headaches, and body rash symptoms.  These questions must be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. 370; see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that there are medical questions presented by this case which are not currently addressed by the evidence of record.  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of the current PTSD, left shoulder disorder, migraine headaches, or body rash to active service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 79.

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported left shoulder disorder symptoms in service, the current diagnosis of left shoulder impingement syndrome, and the Veteran's statements asserting a relationship between the current disorder and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current left shoulder disability is causally related to active service.  

Given the reported skin rashes in service, the current diagnosis of a maculopapular rash, and the Veteran's statements asserting a relationship between the current disorder and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current body rash is causally related to active service.  

Given the reported headaches in service, the current diagnosis of migraine headaches, and the Veteran's statements asserting a relationship between the current disorder and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current migraine headaches are causally related to active service.  

The most recent VA treatment records in the claims file are dated in 
November 2008.  Because the Veteran has indicated that he has continued to receive regular treatment for his disabilities since that time, there are likely additional VA treatment records pertinent to the claims that are outstanding.  Because these may include records that are pertinent to the Veteran's claim for service connection for , they should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the issues of service connection for PTSD, body rash, migraine headaches, and a left shoulder disorder are REMANDED for the following action:

1.  Obtain and associate with the claims file records from the VA Medical Center in Salt Lake City, Utah, dated from December 2008 to the present.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e) (2011).

2.  Thereafter, the Veteran should be scheduled for a VA PTSD examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD.  The examiner should review the relevant 
documents in the claims file in conjunction with the examination, examine the Veteran, conduct any tests deemed medically advisable, and render a diagnosis(es) for any current psychiatric disability.  The examiner is asked to provide the following opinions: 

A.  Are the reported in-service stressors adequate to support a diagnosis of PTSD?  Please specifically state whether or not the underlying stressor(s) upon which a PTSD diagnosis is rendered is(are) related to a fear of hostile military activity.

B.  Is it at least as likely as not (a 50 percent or higher degree of probability) that PTSD, or any other diagnosed psychiatric disorder, is related to reported in-service stressors?

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's left shoulder disorder, migraine headaches, and body rash.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinions:

Is it at least as likely as not (a 50 percent or greater probability) that any current left shoulder disorder began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the VA examiner should note the multiple reports of left shoulder symptoms and diagnoses of left shoulder bursitis and left shoulder impingement in service.  

Is it at least as likely as not (a 50 percent or greater probability) that any current migraine headaches began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the VA examiner should note the multiple reports of headaches in service. 

Is it at least as likely as not (a 50 percent or greater probability) that any current body rash began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the VA examiner should note the multiple reports of skin problems and diagnosis of tinea cruris in service.

4.  Thereafter, the RO should readjudicate the issues of service connection for PTSD, left shoulder disorder, migraine headaches, and body rash.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


